
	
		II
		111th CONGRESS
		1st Session
		S. 1950
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on mixtures of
		  Chlorsulfuron (2-Chloro-N-[(4-methoxy-6-methyl-1, 3,
		  5-triazin-2-yl)aminocarbonyl]benzenesulfonamide) and metsulfuron methyl (Methyl
		  2[[[[(4-methoxy-6-methyl-1, 3,5-triazin-2-yl)arnino]carbonyl]amino]sulfonyl]
		  benzoate) and inert ingredients.
	
	
		1.Mixtures of Chlorsulfuron
			 (2-Chloro-N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)
			 aminocarbonyl]benzenesulfonamide) and metsulfuron
			 methyl (Methyl
			 2[[[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)arnino]carbonyl]amino]sulfonyl]benzoate)
			 and inert ingredients
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of Chlorsulfuron (2-Chloro-N-[(4-methoxy-6- methyl-1,
						3, 5-triazin-2-yl) aminocarbonyl] benzenesulfonamide) (CAS No. 64902–72–3) and
						metsulfuron methyl (Methyl 2 [[[[(4-methoxy- 6-methyl-1, 3, 5-triazin-2-yl)
						arnino] carbonyl]amino] sulfonyl] benzoate) (CAS No. 74223–64–6) and inert
						ingredients (provided for in subheading 3808.93.15)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
